DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 19 October 2022.
Claim 40 has been amended to correct a typographical error
Claims 21-40 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for validating the return of fresh items.
 Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system  for transmitting a request for the inbound identifier and receiving the inbound identifier.
Claims 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving a validation request and retrieving a first acceptability standard (quantity, order number, manufacturing date and expiration date).
Claims 25, 26 and 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 6 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system that transmits a user interface including selectable elements (reason for return).
Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for an operation of storing a return task having instruction on processing a partial return under certain conditions.
Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for an operation of storing a return task having instruction on processing a full return under certain conditions.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for an operation of providing a user interface with selectable interface elements corresponding to the one or more transmitted inspections task to be presented via a second mobile device.
Claim 31, 32 and 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for transmitting and receiving a defect quantity from the first mobile device based on a determination of the necessity of another round of validation.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method includes a first acceptability standard, an inbound quantity, an order number, a manufacturing date and an expiration date. 
Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method comprising transmitting a user interface that includes selectable interface elements respectively corresponding to the one or more items for validation when multiple items correspond to the received item identifier to the first mobile device.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for receiving from a second mobile device a quantity of the item for validation and determining a return of all, part or none of the item, transmitting a request for a reason for return, receiving from the second mobile device, a reason for return and an image of the returning item and storing the return task.
Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for transmitting a user interface including a button for selecting a reason for return and a button for attaching an image of the returning item.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for storing a return task configured to instruct the first mobile device to process a partial return under certain conditions.
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for storing a return task configured to instruct the first mobile device to process a full return under certain conditions.
Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,909,546 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method for providing a user interface including selectable interface elements corresponding to one or more inspection task to be presented by a second mobile device.

Response to Arguments







Regarding the rejection of Claims 21-40 under 35 U.S.C. § 101 the Examiner is persuaded by Applicant’s argument that “independent claim 21 recites a specific method comprising:
based on a determination on the necessity of another round of validation: transmitting a request for a quantity of the item for validation and a second re-counted quantity of the item for return to the second mobile device, modifying the database to assign an indicator associated with the determination to an inbound identifier, and modifying a user interface of the first mobile device to include the assigned indicator associated with the determination.  These steps are impractical or impossible to be carried out “in the human mind with pencil and paper.” For example, human beings cannot transmit a request for a quantity of an item for validation and a second re-counted quantity of the defective item for return to a second mobile device, modify a database to assign an indicator associated with the determination to an inbound identifier, and modify the user interface of the first
mobile device to include the assigned indicator associated with the determination.
Furthermore, independent claim 21 does not recite any fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).”  Therefore, Claims 21-30 would be allowable once the non-statutory double patenting rejection is overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687